COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00362-CR


WILLIAM W. ROBERTS                                              APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1411215D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant William W. Roberts attempts to appeal from his conviction for

possession of a controlled substance of less than one gram, namely cocaine.

Roberts pleaded guilty pursuant to a plea bargain, and in accordance with the




     1
      See Tex. R. App. P. 47.4.
plea bargain, the trial court sentenced him to seven months’ confinement. 2 The

trial court’s certification of his right to appeal states that this case “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2).

      On November 10, 2015, we notified Roberts that this appeal could be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before November 20, 2015, showing

grounds for continuing the appeal.3 See Tex. R. App. P. 25.2(d), 44.3. No

response has been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


      2
      The trial court’s original judgment incorrectly stated that Roberts was
sentenced to nine months’ confinement. The trial court subsequently entered a
“Nunc Pro Tunc Order Correcting Minutes of the Court” by which the trial court
amended and corrected the original judgment to reflect that Roberts was
sentenced to seven months’ confinement rather than nine months’ confinement.
      3
        That same day, we also notified Roberts that it appeared we lacked
jurisdiction over this appeal because his notice of appeal was not timely filed.
See Tex. R. App. P. 26.2(a).


                                         2
DELIVERED: December 17, 2015




                               3